Citation Nr: 1821084	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for left knee synovitis, and if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a blood disorder, and if so, whether service connection is warranted.

3. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for loss of hair, and if so, whether service connection is warranted.

4. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a bone condition, and if so, whether service connection is warranted.


5. Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a dental condition, and if so, whether service connection is warranted.

6. Entitlement to service connection for degenerative arthritis.

7. Entitlement to service connection for an acquired psychiatric condition, to include somatization disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980 and from May 1981 to October 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The issue of entitlement to service connection for an acquired psychiatric condition, to include somatization disorder and schizophrenia being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for a blood disorder, loss of hair, a dental condition, and a bones condition was previously denied by the Board in a February 2009 decision.  The Veteran did not appeal that decision.

2. No new and material evidence with respect to the claims for service connection for a blood disorder, loss of hair, a dental condition, and a bones condition has been received since the time of the final February 2009 Board decision.

3. The claim for service connection for a left leg condition, diagnosed as synovitis, was previously denied by the RO in a decision dated in March 1996.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

4. No new and material evidence with respect to the claim for service connection for left knee synovitis has been received since the time of the final March 1996 RO decision.

5. The Veteran's degenerative arthritis did not have its onset in service or within one year of service discharge and is not etiologically related to his service.


CONCLUSIONS OF LAW

1. The February 2009 Board decision denying service connection for a blood disorder, loss of hair, a dental condition, and a bones condition is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  

2. The March 1996 rating decision denying service connection for a left leg condition, diagnosed as synovitis, is final.  38 U.S.C. § 7015(c) (2012), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017). 

3. Evidence submitted to reopen the claims of entitlement to service connection for a blood disorder, loss of hair, a dental condition, a bones condition, and left knee synovitis is not new and material.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

4. The criteria for service connection for degenerative arthritis have not been met.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In February 2009 the Board denied the Veteran's claim for service connection for a blood disorder, loss of hair, a dental condition, and a bones condition.  The Veteran did not appeal the decision.  Unappealed Board decisions are final.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).  In March 1996 the RO denied service connection for a left leg condition, diagnosed as synovitis.  The Veteran did not appeal the decision and it became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2017).  

Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
	
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c) (2017).  Here, no additional relevant service records have been added to the record since the March 1996 or February 2009 denials.

New evidence added to the record since the February 2009 final denial includes a Radiation Risk Activity Information Sheet completed by the Veteran in May 2011 recounting his claimed exposure to radiation in the Marshall Islands and recent VA treatment records.

The Board's previous denial was based on finding that the Veteran did not have a diagnosed blood condition or dental condition and that his alopecia areata and any bone condition he has are not related to his service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the February 2009 Board decision that addresses the bases for denial. 

The Board finds that the new evidence submitted is either not material or is redundant of material previously of record.  Specifically, the Veteran's contentions with respect to his radiation exposure in service were already of record, thus his May 2011 statement is redundant.  The Veteran's recent VA treatment records note no new diagnoses with respect to any of the claimed conditions.  Further, the records contain no evidence suggesting a relationship between any existing blood, dental, hair loss, or bone condition and the Veteran's service.

Based on the forgoing, the Board finds that new and material evidence has not been submitted sufficient to reopen the claims for service connection for a blood disorder, loss of hair, a dental condition, or a bones condition.

The Board also finds no new and material evidence has been added sufficient to reopen the Veteran's claim for left knee synovitis.  

The RO denied service connection in March 1996 based on a finding that the evidence did not support that the Veteran's synovitis onset during or was caused by his service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 1996 RO decision that addresses the basis for denial.

The Veteran's claim of radiation exposure in service was of record at the time of the March 1996 denial as was his diagnosis of left knee synovitis.  Recent VA treatment records show continued complaint of left knee swelling.  However, no evidence has been added suggesting a relationship between the Veteran's left knee synovitis and the Veteran's service.

Based on the forgoing, the Board finds that new and material evidence has not been submitted sufficient to reopen the claims for service connection for left knee synovitis.

Entitlement to Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with degenerative joint disease, and arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Finally, service connection is warranted for certain conditions due to radiation exposure in service.  There is a lifetime presumption for certain enumerated diseases for those veterans who meet the requirements of a "radiation exposed veteran" who engaged in radiation risk activity. See 38 U.S.C. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  Other "radiogenic" disease, such as any form of cancer, listed under 38 C.F.R. § 3.11(b)(2), found five or more years after service (for most of the listed diseases) in an ionizing radiation exposed veteran may be service-connected if the VA Under Secretary for Benefits determines it is related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311 (b)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has claimed to have been exposed to radiation in service while serving in the Marshall Islands during a decontamination project after nuclear testing had taken place in the area during World War II.  He argues that his current disabilities are a result of that radiation exposure.  

The Board acknowledges the Veteran's own opinion that his degenerative arthritis was caused by his radiation exposure, but finds his opinion has no probative value as the Veteran, as a lay person, does not have the education, training, or experience to offer an opinion as to such a complex etiology question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Degenerative arthritis is not among the conditions presumptively service-connected for radiation exposed veterans under the provisions of 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  Further, it is not listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  The Veteran has also not submitted any evidence other than his own general lay statements that the condition is related to his claimed radiation exposure.

Thus, the Board finds that service connection based the Veteran's claimed radiation exposure is not warranted.

Further, the Board finds that the evidence does not support that the Veteran's degenerative joint disease onset in service or to a compensable degree within one year of his separation from service.

At the Veteran's September 1982 separation examination his extremities, spine, and other musculoskeletal system was noted to be normal.  He further denied a history of arthritis on his report of medical history.

An arthritic bone survey done in June 2006 first showed minimal degenerative changes in the knees, right acromioclavicular joint, and lower thoracic spine.

VA treatment records reflect that the Veteran has reported general body pain on and off for years since service.  However, the first diagnosis of arthritis is more than 20 years after the Veteran's separation from service.  While the Veteran is competent to report body pain, which is readily observable by a lay person, he is not competent to opine as to the onset of arthritis, which is diagnosed with medical imaging.  Here, the only objective evidence of arthritis is from many years after service.

The Board finds a preponderance of the evidence is against finding an onset of arthritis during service or to a compensable degree within one year of his separation from service.

Finally, the Board finds that a preponderance of the evidence is against finding that the Veteran's degenerative arthritis is related to service.  There is no medical opinion evidence suggesting any connection between the Veteran's current degenerative arthritis and any aspect of his service.  The Veteran himself has opined only that the condition is related to radiation exposure in service, as discussed above.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for traumatic arthritis, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

The appellant has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.



ORDER

New and material evidence has not been received to reopen the claim for service connection for a blood disorder.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for loss of hair.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for a dental condition.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for a bones condition.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for left knee synovitis.  The request to reopen this claim is denied.

Service connection for degenerative arthritis is denied.


REMAND

In filing his March 2011 claim for compensation, the Veteran specifically claimed service connection for somatization disorder.  However, the Board has recharacterized the issue more broadly, as indicated on the title page, and finds that remand is needed for the AOJ to completed adjudication of the claim in the first instance. 

The United States Court of Appeals for Veterans Claims (CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).

Here, the Veteran's medical records do not reflect a diagnosis of somatization disorder, but do show diagnoses of anxiety disorder, mood disorder, and schizoaffective disorder.  Additional filings by the Veteran, including a December 2011 claim for service connection for depression and bipolar disorder (denied by the AOJ in a March 2013 rating decision) and an August 2015 claim for service connection for schizophrenia (not yet adjudicated by the AOJ), reflect his intention to seek service connection for any applicable acquired psychiatric condition.

As the Board has recharacterized the issue of entitlement to any acquired psychiatric condition, and given the diagnoses of record, a VA examination should be provided to clarify the diagnoses and determine the nature and etiology of any diagnosed conditions.  

Additionally, VA treatment records refer to a hospitalization at Inspira Behavioral Care. On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:


1. The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his claimed psychiatric disorder. The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, to specifically include Inspira Behavioral Care in Ponce. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the Veteran. 

2. After any requested records have been obtained, the RO/AMC should schedule an appropriate VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disability. All indicated tests must be accomplished. The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. The examiner is requested to provide an opinion as to the following:

(a) clarify the current psychiatric diagnosis
(b) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, including major depression, anxiety, bipolar or schizophrenia, is caused by or aggravated by the Veteran's active service. 

 A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

3.  After completing the above, and any additional development deemed necessary, readjudicate the claims. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


